DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 
The word "substantially" in the phrase "without substantially inducing a reaction" in line 8  renders the claim indefinite because it is a relative language and merely recites how much reaction is permitted or whether it would to be completely non-reactive or chemically inactive. Applicant is advised to amend the claim to make it clear in the relevant part of the instant claim.  
the phrase "playdough-like" in line 10  renders the claim indefinite because it is unclear whether the limitation(s) here stands for flexible or soft or moldable or easily re-shapeable thing or thick paste or combination of or it does mean that the amalgamation preform could be met "playdough-like" before the solidification. Also,” playdough-like” could mean it is solid as playdough dries to hardened solid material over time. Therefore Applicant is advised to amend the claim by clearly defining the "playdough-like" in the relevant part of the instant claim. 

Regarding claim 4, the phrase "playdough-like" in line 1 renders the claim indefinite because it is unclear whether the limitation(s) here stands for flexible or soft or moldable or easily re-shapeable thing or thick paste or combination of or it does mean that the amalgamation preform could be met "playdough-like" before the solidification. Also,” playdough-like” could mean it is solid as playdough dries to hardened solid material over time. Therefore Applicant is advised to amend the claim by clearly defining the "playdough-like" in the relevant part of the instant claim. 

Regarding claim 5, the phrase "playdough-like" in line 2 and 3 renders the claim indefinite because it is unclear whether the limitation(s) here stands for flexible or soft or moldable or easily re-shapeable thing or thick paste or combination of or it does mean that the amalgamation preform could be met "playdough-like" before the solidification. Also,” playdough-like” could mean it is solid as playdough dries to hardened solid material over time. Therefore Applicant is advised to amend the claim by clearly defining the "playdough-like" in the relevant part of the instant claim. 

Regarding claim 6, 
the phrase "playdough-like" in line 2  renders the claim indefinite because it is unclear whether the limitation(s) here stands for flexible or soft or moldable or easily re-shapeable thing or thick paste or combination of or it does mean that the amalgamation preform could be met "playdough-like" before the solidification. Also,” playdough-like” could mean it is solid as playdough dries to hardened solid material over time. Therefore Applicant is advised to amend the claim by clearly defining the "playdough-like" in the relevant part of the instant claim. 
The word "substantially" in the phrase " without substantially inducing a reaction" in line 3  renders the claim indefinite because it is a relative language and merely recites how much reaction is permitted or whether it would to be completely non-reactive or chemically inactive. Applicant is advised to amend the claim to make it clear in the relevant part of the instant claim.  

Regarding claim 16, the word "substantially" in the phrase " without substantially inducing a reaction" in line 8 and 11 renders the claim indefinite because it is a relative language and merely recites how much reaction is permitted or whether it would to be completely non-reactive or chemically inactive. Applicant is advised to amend the claim to make it clear in the relevant part of the instant claim.  
For the examining purpose of this Office Action above mentioned 2 limitations have been interpreted as follows:
the phrase "playdough-like" like has been interpreted as a thick paste and reshapable structure.  
the phrase “without substantially inducing reaction” has been interpreted as there is no extensive metallurgical reaction occurs. 
Claims 2-3 and 7-15 depend on claim 1 and incorporate the limitations therein. Therefore, claims 2-3 and 7-15 are rejected for the reasons set forth above in regards to claim 1.
Claims 17-20 depend on claim 16 and incorporate the limitations therein. Therefore, claims 17-20 are rejected for the reasons set forth above in regards to claim 16.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9-13, 16, 18 and 20 is/are rejected under 35 U.S.C. 102/(a)(1) and (a)(2) as being anticipated by Sungho Jin et.al [US 5346775].
	
Regarding claims 1, Jin discloses a method of making amalgamation preform (a new solder composition can be made into a powder to be used in solder paste, cream or reshaped) [abstract] providing a particle-liquid mixture containing a plurality of types of solid particles dispersed (magnetic particles are substantially dispersed and suspended ) in the base metal [ Col 3 Line 15-23].  Jin also discloses the base metal including one of a liquid base metal and a solid base metal (molten matrix material containing the magnetic particles). Jin teaches applying a magnetic field before substantial gravity-induced segregation takes place then the magnetic particles in the matrix material can arrange themselves into an ordered distribution or pattern in a combination of the molten matrix material containing the magnetic particle as shown in FIG. 1. Examples of typical patterns are shown in FIGS. 2 and 3. The molten matrix material is then cooled and solidified in the presence of the magnetic field or immediately after turning off the field in order to freeze the pattern [ Fig 1 Col 3 Line 24-32]. 
Jin discloses the magnetic particles coated with a thin layer of a suitable metal (tin coated iron powder in Example 3) [Col 7 Line 17-18], Jin teaches this is beneficial not only in improving wettability by the molten matrix material, but also in preventing oxidation of the fine magnetic particles (non-reactive magnetic particle) [ Col 3 Line 40-46].  
Jin discloses the reactive magnetic particles (iron in Example 4) [Col 7 Line 25-36]. Jin also teaches the magnetic particle reacts with the coating material and/or the molten matrix material (reactive particle) during processing and convert to an intermetallic compound. The presence of such intermetallic compound on the surface of dispersoid particle is sometimes beneficial to improve mixing behavior of the particles as well as the wetting [Col 4 Line 9-15]. However although Fe forms intermetallic compounds with Sn, it has very little solubility in various molten solder metals and alloys such as Sn.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Jin further teaches non-magnetic reactive particles as In, Bi. Ni, on the other hand, readily reacts with Sn to make a non-magnetic or less magnetic compound.  As mentioned above, Jin discloses an example of 57% Bi 43% Sn solder alloy and a tin coated Fe as “Example 3” [Col 7 Line 17-18].   

FIG 1, 2 and 3 of Sungho Jin [US 5346775].

Regarding the claim limitation “without substantially inducing reaction” of the claim 1, as discussed in the section of Rejection under the 35 USC § 112(b)- second paragraph, has been interpreted as there is no extensive metallurgical reaction occurs for the examining purpose of this Office Action, Jin teaches that care must be taken, so that the magnetic dispersion processing is completed before extensive metallurgical reaction (without substantially inducing reaction) between the matrix material and the particle to avoid complete loss of ferromagnetism takes place.
Regarding  the claim limitation “preparing a playdough-like amalgamation preform……” of the claim 1, as discussed in the section of Rejection under the 35 USC § 112(b)- second paragraph, the "playdough-like" has been interpreted as a paste like structure for the examining purpose of this Office Action. Jin discloses an amalgamation preform, a new solder compositions can be made into a powder to be used in solder paste, cream or reshaped (playdough-like) [abstract, Col 2 line 45-49].  

Regarding claims 2, all the above discussion regarding claim 1 applies to claim 2 and Jin discloses a method of making amalgamation preform (a new solder composition can be made into a powder to be used in solder paste, cream or reshaped) [abstract] providing a particle-liquid mixture containing a plurality of types of solid particles dispersed (magnetic particles are substantially dispersed and suspended ) in the base metal [ Col 3 Line 15-23], mixing the plurality of types of solid particles with base metal particles prior to applying the magnetic field may be done in one of several different ways. One way is to form a substantially homogeneous mixture of powder and powder of the desired matrix material by manual mixing, ball milling or mechanical alloying [Col 4 line 61-65]. Jin discloses an example [Example 1] wherein the process is mixing the coated iron powder with Sn powder by mechanical ball milling, melting the dry powder mixture to a particle liquid mixture into a quartz tube with applying a magnetic field. [Col 6, line 53-61]. 

Regarding claims 3, all the above discussion regarding claim 1 applies to claim 3 and Jin discloses a method of making amalgamation preform (a new solder composition can be made into a powder to be used in solder paste, cream or reshaped) [abstract] providing a particle-liquid mixture containing a plurality of types of solid particles dispersed (magnetic particles are substantially dispersed and suspended ) in the base metal [ Col 3 Line 15-23], mixing the plurality of types of solid particles with base metal particles prior to applying the magnetic field may be done in one of several different ways. One way is to liquifying a solid base metal and adding the plurality of types of solid particles into the liquified base metal (molten matrix) and vigorously stir mixed [Col 4 line 61-69]. 

Regarding claims 9, all the above discussion regarding claim 1 applies to claim 9 and Jin discloses a method wherein the particle dispersion, in defiance of the commonly observed gravity-induced segregation problem/particle agglomeration problem, is formed by a process that comprises applying a magnetic field to molten matrix material containing the magnetic particles. The application of the magnetic field desirably causes ordering of the magnetic particles can easily meet the limitation of moving the particle-liquid mixture from one position to another to provide an ordering in presence of magnetic field because without any movement of the particle liquid mixture ordering is not possible.   

	Regarding claims 10, all the above discussion regarding claim 1 applies to claim 10 and Jin discloses a method wherein applying the magnetic field to the particle- liquid mixture includes modulating the magnetic field changing in one or more angles (the magnetic field used to align the particles into the patterns may be applied in any direction) to move the plurality of types of solid particles through a cross section of the particle-liquid mixture and drag the plurality of types of solid particles along a surface of a container containing the particle-liquid mixture  [Col 4 line 37-38]. Jin further teaches vertically-oriented columns (chain-of-spheres) as shown in FIG. 2, and interconnected chains (three-dimensional networks) as shown in FIG. 3 [Col 5 line 20-24].   

Regarding claims 11, all the above discussion regarding claim 1 applies to claim 11. In addition Jin teaches the applied field may be of DC (constant strength and direction) or AC (time-dependent variation in strength and/or direction) type and for efficient magnetic dispersion, sufficient magnetic field strength has to be applied. The optimal value of the magnetic field strength depends on the nature of the magnetic particles such as the saturation induction, magnetic permeability, particle size and volume fraction, as well as the viscosity and dimension of the molten matrix material [Col 4, line 40-50]. Jin further teaches for efficient magnetic dispersion, sufficient magnetic field strength has to be applied and typical desired strength of the applied magnetic field is about 10-20,000 oersted (Oc), preferably in the range of 100-5000 Oe. Jin discloses an example [Example 1] wherein the applying the magnetic field to the particle-liquid mixer further includes applying a static magnetic field of 500 oersted magnetic field to controllably align the plurality of types of solid particles in the particle-liquid mixture to provide one or more of an anisotropic mechanical strength and the results shown in FIG 6 that the ultimate tensile  strength of is improved by 60% [Col 6, line 53-69]. 

Regarding claims 12, Jin discloses an amalgamation preform wherein the magnetic particle includes Co-containing particles, Nd-containing particles or alloys such as Sin-Co, and Nd-Fe-B used either separately or in combination [ Col 3 Line 61-64]

Regarding claims 13, Jin discloses an amalgamation preform wherein the base metal (matrix material) is typically selected metals and or a combination thereof (alloys) such as Sn, In, Bi, Pb, Sb, Zn or alloys containing two or more elements such as Sn-Bi, Sn-Ag, Sn-Sb, In-Ag, Zn-Sn, Pb-Sn, Pb-Sn-Ag, Sn-Bi-Cu. [Col 4 Line 30-34].  Jin discloses an example of 57% Bi 43% Sn solder alloy as “Example 3” [Col 7 Line 17-18] which are from the list of material as claimed in the instant claim.   

Regarding claims 16, Jin discloses a method of making amalgamation preform (a new solder composition can be made into a powder to be used in solder paste, cream or reshaped) [abstract] comprising: providing a particle-liquid mixture containing a plurality of types of solid particles dispersed (magnetic particles are substantially dispersed and suspended ) in the base metal [ Col 3 Line 15-23].  Jin also discloses the base metal including one of a liquid base metal and a solid base metal (molten matrix material containing the magnetic particles). Jin teaches applying a magnetic field before substantial gravity-induced segregation takes place then the magnetic particles in the matrix material can arrange themselves into an ordered distribution or pattern in a combination of the molten matrix material containing the magnetic particle as shown in FIG. 1 is. Examples of typical patterns are shown in FIGS. 2 and 3. The molten matrix material is then cooled and solidified in the presence of the magnetic field or immediately after turning off the field in order to freeze the pattern [ Fig 1 Col 3 Line 24-32]. 
Jin discloses the magnetic particles coated with a thin layer of a suitable metal (tin coated iron powder in Example 3) [Col 7 Line 17-18], Jin teaches this is beneficial not only in improving wettability by the molten matrix material, but also in preventing oxidation of the fine magnetic particles (non-reactive magnetic particle) [ Col 3 Line 40-46].  
Jin discloses the reactive magnetic particles (iron in Example 4) [Col 7 Line 25-36]. Jin also teaches the magnetic particle reacts with the coating material and/or the molten matrix material (reactive particle) during processing and convert to an intermetallic compound. The presence of such intermetallic compound on the surface of dispersoid particle is sometimes beneficial to improve mixing behavior of the particles as well as the wetting [Col 4 Line 9-15]. However although Fe forms intermetallic compounds with Sn, it has very little solubility in various molten solder metals and alloys such as Sn.
Jin further teaches non-magnetic reactive particles as In, Bi. Ni, on the other hand, readily reacts with Sn to make a non-magnetic or less magnetic compound.  As mentioned above, Jin discloses an example of 57% Bi 43% Sn solder alloy and a tin coated Fe as “Example 3” [Col 7 Line 17-18]. 
Regarding the claim limitation “without substantially inducing reaction” of the claim 1, as discussed in the section of Rejection under the 35 USC § 112(b)- second paragraph, has been interpreted as there is no extensive metallurgical reaction occurs for the examining purpose of this Office Action, Jin teaches that care must be taken, so that the magnetic dispersion processing is completed before extensive metallurgical reaction (without substantially inducing reaction) between the 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
matrix material and the particle to avoid complete loss of ferromagnetism takes place.

FIG 1, 2 and 3 of Sungho Jin [US 5346775].

Regarding  the claim limitation “preparing a playdough-like amalgamation preform……” of the claim 1, as discussed in the section of Rejection under the 35 USC § 112(b)- second paragraph, the "playdough-like" has been interpreted as a paste structure for examining purpose. Jin discloses an amalgamation preform, a new solder compositions can be made into a powder to be used in solder paste, cream or reshaped (playdough-like) [abstract, Col 2 line 45-49]. 
Jin discloses his process in Example 1, and follow the same process for Example 3 too, wherein the process is mixing the coated iron powder with Sn powder by mechanical ball milling, melting the dry powder mixture to a particle liquid mixture into a quartz tube with applying a magnetic field and the particle-liquid dispersion has been solidified to an ingot (casting) and is shaped into a rod (solid amalgamation preform) [Col 6, line 53-61].

Regarding claims 18, all the above discussion regarding claim 16 applies to claim 18, Jin also teaches magnetic particles Co-containing particles (Co Sin-Co), Nd-containing particle (Nd-Fe-B) separately or in a combination thereof [ Col 3 Line 61-64].

Regarding claims 20, all the above discussion regarding claim 16 applies to claim 20, in addition Jin discloses a solid amalgamation preform (a rod of) of a dimension of 0.165 inch i.e 4.19 mm [Col 6, line 53-61] which is within the range from 25 microns to 10 mm as claimed in the instant claim. Therefore, it is anticipatory when the prior art is within a claimed range and/or teaches overlapping the claimed range. [See MPEP § 2131.03].  
   
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sungho Jin et.al [US 5346775] as applied to claim 1 above, and further in view of Aaron Naohiko Hirano et.al, [US10081 852 B2]

Regarding claims 4, all the above discussion regarding claim 1 applies to claim 4 and Jin discloses a method of making amalgamation preform wherein a new solder compositions can be made into a powder to be used in solder paste, cream or reshaped (playdough-like) [abstract, Col 2 line 45-49]. Jin also teaches future processing into solder preforms in preparation of solder plates or sheets with magnetic dispersion is done by cold rolling [Col 4, line 56-59]. Jin also discloses an example [Example 1] wherein the preform based on the particle-liquid dispersion has been solidified to an ingot (casting) and is shaped into a rod [Col 6, line 53-61]. 
However Jin is silent to how the shape is formed. 
On the other hand, Hirano discloses a solder preform and a process for its manufacturing [Abstract], wherein as an Example 2, reference discloses a Sn-Ag-Cu base molten alloy and dispersed Ni (magnetic) particles, which is cast into a cylindrical mold for a billet which is further extruded to form a strip and the strip is further rolled with a rolling mill to form a ribbon the ribbon is pressed with a punch to form a pallet shaped solder preform [Col 13 line 15-60]. 
Hirano’s teaching is analogous as it is in the same field of invention of process of making solder preform. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Hirano’s teaching of reshaping amalgamation preform to modify Jin according to have the required shape and thickness necessary for the intended use.  

Regarding claims 5, all the discussion regarding claim 1 is applicable to claim 5, wherein it has been already discussed but for the compact prosecution has been reproduced here that Jin discloses an amalgamation preform, a new solder compositions can be made into a powder to be used in solder paste, cream or reshaped (playdough-like) [abstract, Col 2 line 45-49]. 
However Jin does not teaches the thickness of the amalgamation preform. 
On the other hand, Hirano discloses a solder preform and a process for its manufacturing [Abstract]  wherein the thickness of a solder preform is typically 30-500 μm [Col 6, line 12-13]. Hirano further discloses an example as Example 2, wherein Sn-Ag-Cu base molten alloy and Ni (magnetic) particles are dispersed in cast into a cylindrical mold for a billet which is further extruded to form a strip and the strip is further rolled with a rolling mill to a thickness of 0.2 mm (200 μm). Hirano’s value lie inside the range as claimed by the instant claim. 
Hirano’s teaching is analogous as it is in the same field of invention of process of making solder preform. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Hirano’s range of thickness to modify Jin according to get the required shape and thickness necessary for the intended use, because the ranges disclosed by the prior art are within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.].

Regarding claims 6, all the above discussion regarding claim 1 applies to claim 4 and Jin discloses a method of making amalgamation preform Jin discloses a method of making amalgamation preform wherein a new solder compositions can be made into a powder to be used in solder paste, cream or reshaped (playdough-like) [abstract, Col 2 line 45-49]. Jin also teaches future processing into solder preforms in preparation of solder plates or sheets with magnetic dispersion is done by cold rolling [Col 4, line 56-59]. Jin also discloses an example [Example 1] wherein the preform based on the particle-liquid dispersion has been solidified to an ingot (casting) and is shaped into a rod [Col 6, line 53-61]. 
Regarding the claim limitation “without substantially inducing reaction” of the claim 1 and 6 as discussed in the section of Rejection under the 35 USC § 112(b)- second paragraph, has been interpreted as there is no extensive metallurgical reaction occurs for the examining purpose of this Office Action, Jin teaches that care must be taken, so that the magnetic dispersion processing is completed before extensive metallurgical reaction (without substantially inducing reaction) between the matrix material and the particle to avoid complete loss of ferromagnetism takes place.
However Jin is silent how the shape is formed. 
On the other hand, Hirano discloses a solder preform and a process for its manufacturing [Abstract], wherein as an Example 2, reference discloses a Sn-Ag-Cu base molten alloy and dispersed Ni (magnetic) particles, which is cast into a cylindrical mold for a billet which is further extruded to form a strip and the strip is further rolled with a rolling mill to form a ribbon and the ribbon is pressed with a punch to form a pallet shaped solder preform. [Col 13 line 15-60]. 
Hirano’s teaching is analogous as it is in the same field of invention of process of making solder preform. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Hirano’s teaching of reshaping amalgamation preform to modify Jin according to have the required shape and thickness necessary for the intended use.  

Regarding claims 17, all the above discussion regarding claim 1 applies to claim 17, wherein Jin discloses an amalgamation preform of a base metal and magnetic particles dispersed and suspended in the base metal [ Col 3 Line 15-23]. Jin teaches the molten matrix material is mixed, melted and then cooled and solidified in the presence of the magnetic field or immediately after turning off the field in order to freeze the pattern [Col 3 line29-32]. Jin also teaches that magnetic material may react with the coating material and/or the molten matrix material during processing which is beneficial for wetting and improved mixing behavior of the particle. However, Jin further teaches that care should be taken to complete magnetic dispersion processing to avoid extensive metallurgical reaction between the matrix material-particle occurs or loss of ferromagnetism which depends on various processing conditions such as temperature, time, cooling rate, etc., can be adjusted depending on specific applications and considerations [Col 4 line 24-29]. Although Jin emphasis on time and cooling rate, does not teaches rapid cooling or quenching. 
On the other hand, Hirano discloses a solder preform and a process for its manufacturing [Abstract], wherein as an Example 2, reference discloses a Sn-Ag-Cu base molten alloy and dispersed Ni (magnetic) particles, which is cast into a cylindrical mold for a billet. Hirano further teaches the mold is rapidly cooled (rapid quenching) with water (including a liquid) which is further followed by processing to form appropriate shape of a solder preform. [Col 13 line 15-60]. 
Hirano’s teaching is analogous as it is in the same field of invention of process of making solder preform. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a rapid cooling process of Hirano’s teaching to modify Jin to have an amalgamation preform of high mechanical strength and uniform distribution of the dispersoids.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sungho Jin et.al [US 5346775] as applied to claim 1 above, and further in view of Aaron L. Friend et.al, [US 3578948]

Regarding claims 7, all the discussion regarding claim 1 is applicable to claim 7, wherein Jin discloses an example [Example 1] providing the particle-liquid  mixture is melted in a container (quartz tube) [Col 6, line 53-61]. 
However Jin does not teaches the container has any plastic surface. 
On the other hand, Friend discloses a soldering and desoldering device that comprising a container formed of a thermoplastic material such as for example the material sold under the trademark Teflon (polytetrafluoroethylene (PTFE)). A thermoplastic material is preferred over a metallic material because it is also relatively inexpensive and provides a nonstick finish so that solder in the container will not adhere to the inner surfaces of the container and can be readily removed therefrom [Abstract Col 5 Line 40-50]. thickness of the amalgamation preform.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Friend’s container to modify Jin to have an amalgamation preform which will not stick or bond with the container surface and can be easily removed.    

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sungho Jin et.al [US 5346775] as applied to claim 1 above, and further in view of Ainissa G. Ramirez [US 20110210283 A1]

Regarding claims 8, all the discussion regarding claim 1 is applicable to claim 8, Jin discloses an example [Example 1] wherein applying the magnetic field to the particle- liquid mixture includes: placing a container containing the particle-liquid mixture in a magnetic processing device (melting the powder mixture to a particle liquid mixture into a quartz tube and placed in a magnetic field) [Col 6, line 53-61] and the arrangement has shown in FiG. 2. Jin teaches that the magnetic field used to align can be changing in different direction [Col 5 line 20-24]. Jin does not directly mention about the coil but one ordinary skill in the art knows that electo-magnetism can be generated by winding a coil and Jin teaches the applied field may be of DC (constant strength and direction) or AC (time-dependent variation in strength and/or direction) type and for efficient magnetic dispersion, sufficient magnetic field strength has to be applied. Jin further teaches the optimal value of the magnetic field strength depends on the nature of the magnetic particles such as the saturation induction, magnetic permeability, particle size and volume fraction, as well as the viscosity and dimension of the molten matrix material. [Col 4, line 40-50] which is clearly met the limitation of “controlling a current or a current change to modulate one or more of polarity, strength, localization, motion, orientation, and rotation of the magnetic field”.  
Although Jin is sufficient to meet the claim limitation but for compact prosecution, Ramirez teaches a method of making amalgamation preform includes heating the solder material to a melting temperature and applying a magnetic field to disperse the magnetic particle. The heating is accomplished by exposing the solder material to an alternating magnetic field [Section0015] to align magnetic particles in a direction of the field, which can be AC, DC or a fixed magnet [Section 0044].  Ramirez also teaches the magnetic field can be alternated at a frequency of about 5 kHz to about 50 kHz.[0014]. Ramirez further teaches a method of induction heating wherein magnetic dispersions act within a solder alloy matrix as susceptors, allowing the rapid melting of the alloy at temperatures lower than those usually reported for conventional metal alloys, minimizing temperature excursions and potential damage of other components and induction heating is accomplished by applying an alternating magnetic field to disperse the magnetic particles throughout the alloy through a coil. [Section 0055-0057, Fig (5a)] .  

    PNG
    media_image2.png
    405
    859
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Ramirez’s teaching of applying  alternating magnetic field through a coil to modify Jin to get different magnetic field to have an amalgamation preform of desired high strength and magnetic particle dispersed.   

Claim(s) 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sungho Jin et.al [US 5346775] as applied to claim 1 above, and further in view of Milea J. Kammer et.al, "Optimization of Cu–Ag Core–Shell Solderless Interconnect Paste Technology" IEEE TRANSACTIONS ON COMPONENTS, PACKAGING AND MANUFACTURING TECHNOLOGY, VOL. 5, NO. 7, 910-920, July 2015. 

Regarding claims 14, all the above discussion regarding claim 1 applies to claim 14, wherein Jin discloses an amalgamation preform of a base metal and magnetic particles dispersed and suspended in the base metal [ Col 3 Line 15-23].  Jin teaches the magnetic material may react with the coating material and/or the molten matrix material during processing, and convert to an intermetallic compound the presence of such intermetallic compound on the surface of dispersoid particle (e.g. SnFe2 or Sn2Fe3 layer on Fe particles) [Col 4 Line 9-15]. Jin further teaches magnetic particles may be of any shape, e.g., spherical, elongated, plate-like or randomly shaped [Col 3 Line 33-34, FIG 1]. 
Jin discloses the magnetic particles coated with a thin layer of a suitable metal (tin coated iron powder in Example 3) [Col 7 Line 17-18] which is technically a core-shell type material however, Jin does not explicitly teach that.  
On the other hand, Kammer teaches an amalgamation preform (a Pb-free interconnect technology) comprising a reactive particle that includes a core-shell structure (Cu–Ag core–shell nanoparticles), wherein the core-shell structure includes a core material (Cu), and a shell material (Ag shell) different than the core material and at least partially surrounding the core material. Kammer does not explicitly teach the core material has a reaction rate with the base metal different than the shell material, however Cu and Ag two different material with different intrinsic physical and chemical properties and inherently they should have different reaction rate. Kammer teaches the Ag shell dewets the copper surface and forms Ag necks between Cu core particles at particle–particle contacts. Neck formation creates an electrically, thermally, and mechanically stable porous sintered network [Abstract], which further indicates Cu and Ag have separate reaction rate. Kammer also teaches surface diffusion results in little shrinkage during sintering and produces a mechanically stable interconnect of Cu particles interconnected by Ag. Advantages of this system over nanoparticle systems are threefold: 1) reduced cost of the raw materials relative to Ag alone; 2) formation of a stable sintered structure of Cu particles that is resistant to  coarsening during subsequent high temperature exposure and thus with higher mechanical stability; 3) elimination of the need for nanoparticles to produce interconnects at low processing temperatures [Page 910, Introduction Col 2 Para 2]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Kammer’s core shell to modify Jin to have more mechanically stable amalgamation preform. 

Regarding claims 19, all the above discussion regarding claim 16 applies to claim 19, wherein Jin discloses an amalgamation preform of a base metal and magnetic particles dispersed and suspended in the base metal [ Col 3 Line 15-23].  Jin teaches the magnetic material may react with the coating material and/or the molten matrix material during processing, and convert to an intermetallic compound the presence of such intermetallic compound on the surface of dispersoid particle (e.g. SnFe2 or Sn2Fe3 layer on Fe particles) [Col 4 Line 9-15]. Jin further teaches magnetic particles may be of any shape, e.g., spherical, elongated, plate-like or randomly shaped [Col 3 Line 33-34, FIG 1]. 
Jin discloses the magnetic particles coated with a thin layer of a suitable metal (tin coated iron powder in Example 3) [Col 7 Line 17-18] however, jin does not explicitly teach any core shell structure. 
On the other hand, Kammer teaches an amalgamation preform( a Pb-free interconnect technology) comprising a reactive particle that includes a core-shell structure (Cu–Ag core–shell nanoparticles), wherein the core-shell structure includes a core material (Cu), and a shell material (Ag shell) different than the core material and at least partially surrounding the core material. Kammer teaches the Ag shell dewets the copper surface and forms Ag necks between Cu core particles at particle–particle contacts. Neck formation creates an electrically, thermally, and mechanically stable porous sintered network [Abstract]. Kammer also teaches surface diffusion results in little shrinkage during sintering and produces a mechanically stable interconnect of Cu particles interconnected by Ag. Advantages of this system over nanoparticle systems are threefold: 1) reduced cost of the raw materials relative to Ag alone; 2) formation of a stable sintered structure of Cu particles that is resistant to  coarsening during subsequent high temperature exposure and thus with higher mechanical stability; 3) elimination of the need for nanoparticles to produce interconnects at low processing temperatures [Page 910, Introduction Col 2 Para 2]. Finally Kammer teaches the shell material has a thickness ranging from a thickness of an 4-17 nm. [Page 911, Experimental plan and characterization method, Table 1] which is within the range of atomic layer to a thickness of about 100 nm as claimed in the instant claim 19.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have a shell thickness from Kammer’s teaching to modify Jin to get to get mechanically stable amalgamation preform, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sungho Jin et.al [US 5346775] and Milea J. Kammer et.al, "Optimization of Cu–Ag Core–Shell Solderless Interconnect Paste Technology" IEEE TRANSACTIONS ON COMPONENTS, PACKAGING AND MANUFACTURING TECHNOLOGY, and further in view of Karsten Woll et.al, "The utilization of metal/metal oxide core-shell powders to enhance the reactivity of diluted thermite mixtures" Combustion and Flame 167 (2016) 259–267.

Regarding claims 15, all the above discussion regarding claim 1 and claim 14 applies to claim 15, wherein Jin discloses an amalgamation preform of a base metal and magnetic particles are substantially dispersed and suspended in the base metal [ Col 3 Line 15-23] but not any core-shell structure. However Kammer teaches an amalgamation preform comprising a reactive particle including a core-shell structure (Cu–Ag core–shell nanoparticles), and the core material includes a reactive metal material (Cu), and a shell material (Ag shell ) [Abstract] but Kammer’s shell material does not includes an oxide shell layer of the reactive material. 
On the other hand,  Woll teaches Ni/NiO core-shell particles and aluminum for amalgamation (bonding for welding, brazing) to reduce the average distance for aluminum and oxygen intermixing by placing the Al in direct contact with the oxide (NiO) [abstract]. Woll demonstrates a significant boost in reaction efficiency and hence a lower chance of quenching as excess Ni is added as a diluent. The basic concept is demonstrated schematically in Fig. 1. Woll’s Ni/NiO core-shell particles meet the clai limitation of a core-shell structure having the shell material including an oxide (NiO) of one or more of Fe and Ni, and the core material including the one or more of Fe and Ni. 


    PNG
    media_image3.png
    294
    1129
    media_image3.png
    Greyscale


Fig 1 of Karsten Woll et.al, Combustion and Flame 167 (2016) 259–267

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have Woll’s core shell to modify Jin to boost the reaction efficiency and to get better bonding in amalgamation.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 9:00 AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736